FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                 September 7, 2012
                                 TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

 WILLIAM HAYES WYTTENBACH,

          Plaintiff-Appellant,
                                                        No. 12-4074
 v.                                             (D.C. No. 2:11-CV-0968-CW)
                                                          (D. Utah)
 RANITA M. PARRISH,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      William Wyttenbach wants money from his former domestic partner, Ranita

Parrish. Among other things, he says she breached the terms of a child custody

order issued by a Texas state court and he’s entitled to a refund of his child

support and other payments. The district court declined the invitation to take up

the case. Dismissing the suit, the court explained that it fell within the long-

entrenched if judge-made “domestic relations exception” to the congressional


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
statutes granting jurisdiction to the federal courts. See generally Ankenbrandt v.

Richards, 504 U.S. 689 (1992).

      The district court was undoubtedly right. Federal courts have long

disclaimed responsibility for domestic relations cases, leaving the power to issue

and enforce “divorce, alimony, and child custody decrees” to the states. Id. at

703. Neither may a plaintiff overcome the exception and win a federal forum

simply by “disguis[ing] the true nature of [a domestic relations] action by

claiming that [it is] a claim for damages based on a breach of contract.”

McLaughlin v. Cotner, 193 F.3d 410, 413 (6th Cir. 1999). This, however, is

precisely what Mr. Wyttenbach seeks to do. While he says his suit sounds in

contract, there’s no question that he would like a federal court to evaluate Ms.

Parrish’s obligations under child custody arrangements negotiated in and

supervised by a state court, hold that Ms. Parrish failed to comply with her

obligations, and tell her to refund the money he’s paid under their agreement.

      For her part, Ms. Parrish wants us not just to affirm the district court but

issue sanctions. We certainly have the authority to sanction a party whose appeal

is “presented for an improper purpose, such as to harass or to cause

unnecessary . . . expense in the litigation.” 10th Cir. R. 46.5(B)(1) and (D). And

Ms. Parrish has pointed to an array of filings by Mr. Wyttenbach in other courts

that suggest his litigation here is not just meritless but designed to harass. Still,

this is his first filing in this court and a mistake over the scope of our jurisdiction

                                         -2-
is not always the same thing as seeking to harass. Of course, Mr. Wyttenbach is

now fully on notice of his error and further filings in federal court on this same

subject matter would be difficult to explain as consistent with any upright purpose

and may well be subject to sanction.

      The judgment of the district court is affirmed. Ms. Parrish’s motion for

sanctions is denied.



                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -3-